DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim to priority to provisional Application 62/106,946 filed January 23, 2015 is acknowledge.

Status of Claims 
This Office Action is responsive to the amendment filed on February 28, 2022. Claims 21-33 have been cancelled and claims 34-53 have been added. Thus, claims 34-53 are presently pending in this application.
Previously made objections regarding the Drawings have not been addressed and, thus, are maintained. Applicant’s lack of a submitted Information Disclosure Statement is maintained. Claims 21 and 28, and claims 22-27 and 29-33 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s cancelling of claims 21 and 28 renders moot the previous rejection under 35 U.S.C. 112(b). Claims 21, 23-24, 26-27, 31, and 33 were previously rejected under 35 U.S.C. 103 as being unpatentable over Westenskow et al. (U.S. Patent No. 4,883,051) in view of Elam (U.S. Patent No. 3,898,987). Claim 22 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Schroeder et al. (U.S. Patent No. 5,664,563). Claim 25 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Dwyer et al. (U.S. Pub. No. 2012/0266888). Claim 28 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Dombrowski (U.S. Pub. No. 2005/0034729). Claim 29 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Cewers (Patent No. 5,694,924) in view of Dwyer et al. (U.S. Pub. No. 2012/0266888). Claims 30 and 32 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Parthasarathy et al. (U.S. Pub. No. 2016/0213879).
Applicant’s amendments necessitated the application of new grounds of rejection , shown below. 

Information Disclosure Statement
Acknowledgement is made to Applicant lack of Information Disclosure Statement submission. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters: 
"26" and "30" have both been used to designate “expiratory valve”.  
"26" and "28" have both been used to designate “rebreathing valve”.
“30” has been used to designate both “expiratory valve” and “inspiratory valve”.
“26” has been used to designate both “expiratory valve” and “rebreathing valve”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 44, and claims 36-38 and 45-47 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites “wherein the sterile air-contacting component further comprises a one-piece construction, sterile air-contacting component.”, ln 1-2 it is unclear whether the sterile air-contacting component is formed as an integrated one-piece component or the sterile air-contacting component comprises the limitations of claim 34 and a further one-piece construction, sterile air-contacting component. Examiner notes the term integrated is defined as “combining things, people, or ideas of different types in one effective unit, group, or system” (https://www.macmillandictionary.com/dictionary/american/integrated; accessed August 25, 2021). Based on Applicant’s specification (¶¶ 0056, 0060), Examiner believes Applicant intends for the sterile air-contacting component to be formed as an integrated one-piece component including the limitations of claim 34.  Therefore, for the purpose of this Office Action “wherein the sterile air-contacting component further comprises a one-piece construction, sterile air-contacting component.” is interpreted as reciting --wherein the sterile air-contacting component is comprised of a one-piece construction, sterile air-contacting component.
Similar rational is applied to claim 44.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-38, 41-47, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Westenskow et al. (U.S. Patent No. 4,883,051; hereinafter: “Westenskow”) in view of Inoue (U.S. Patent No. 5,704,346) in view of Steridan et al. (U.S. Patent No. 3,973,569; hereinafter: “Steridan”).
Regarding Claims 34-35 and 43-44, Westenskow discloses a ventilator system comprising: a mechanical ventilator (14; Fig. 1); an air-contacting component (12; Fig. ) including: interior air-contacting surfaces (interiors of at least tubing 33; Fig. 1; col 5, ln 23-31); a bellows for communicating with mechanical ventilator (Fig. 1; col 5, ln 13-18; col 5, ln 23-61); at least one patient connecting tube (28, 30, 36, 38, 43, 46, 48; Fig. 1) in gaseous communication with the bellows (Fig. 1; col 5, ln 23-34); at least one valve (42, 50, 52; Fig. 1) on the at least one patient connecting tube (Fig. 1); and a gas inflow line (26; Fig. 1; ) in gaseous communication with the bellows (col 4, ln 57-63). 
Westenskow does not specifically disclose the ventilator system wherein the mechanical ventilator includes a piston chamber, wherein the bellows are for communicating with the piston chamber of the mechanical ventilator, and wherein the air-contacting component is sterile is comprised of a one-piece construction, sterile air-contacting component.
Inoue teaches a ventilator comprising a mechanical ventilator (4, 8, 9, 10A; Fig. 3) including a piston chamber (interior of 8; Fig. 3; col 3, ln 61 to col 4, ln 8; col 4, ln 52 to col 5, ln 45); a bellows (16; Fig. 3) are for communicating with the piston chamber of the mechanical ventilator (Fig. 3; col 5, ln 2-45) for the purpose of producing high frequency pressure vibrations without increasing the inner pressure in the patient's trachea (col 1, ln 11-15; col 5, ln 2-8) and avoiding noise generation and overheating the mechanical ventilator (col 5, ln 41-45).
Sheridan teaches enclosing in a wrapper or package a respiratory device (2; Fig. 1) used during surgery and sterilizing the device by exposure to ethylene oxide vapors, such that when the use of the device is required, the surgeon will remove the sterile device from the package (col 3, ln 9-13) for the purpose of utilizing a respiratory device that is sterile until removed from said wrapper or package and employed (col 3, ln 9-13). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify ventilator system of Westenskow to include the wherein the mechanical ventilator includes a piston chamber, wherein the bellows are for communicating with the piston chamber of the mechanical ventilator as taught by Inoue and include enclosing in the wrapper or package the air-contacting component used during surgery and sterilizing the air-contacting component by exposure to ethylene oxide vapors, such that when the use of the air-contacting component is required, the surgeon will remove the sterile the air-contacting component from the package, as taught by Sheridan for the purpose of producing high frequency pressure vibrations without increasing the inner pressure in the patient's trachea (col 1, ln 11-15; col 5, ln 2-8) and avoiding noise generation and overheating the mechanical ventilator (See Inoue: col 5, ln 41-45); and utilizing the air-contacting component that is sterile until removed from said wrapper or package and employed (See Sheridan: col 3, ln 9-13).
The modified device of Westenskow discloses the claimed invention except for the sterile air-contacting component is comprised of a one-piece construction, sterile air-contacting component.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the sterile air-contacting component as being comprised of a one-piece construction, sterile air-contacting component such that the pieces of the sterile air-contacting component are integrated into one-piece, since it has been held that forming in one piece an article which has formerly been formed in multiple pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B)
Therefore, it would have been prima facie obvious to modify the modified device of Westenskow to obtain the invention as specified in claim 34 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired air communication and thus fails to patentably distinguish over the modified device of Westenskow.
 Regarding Claims 36-38 and  45-47, the modified system of Westenskow discloses the ventilator system wherein the sterile one-piece construction, air-contacting component further comprises an integrally formed gas flow interface (See Westenskow: 28; Fig. 1) with one or more gas flow ports (See Westenskow: 30, 36, 38; Fig. 1) in gaseous communication with the interior air-contacting surfaces (See Westenskow: col 4, ln  64 to col 5, ln 12) and an integrally formed sensor interface (See Westenskow: 60; Fig. 1; col 6, ln 61 to col 7, ln 3) with one or more sensor ports (A, Fig. A annotated below) in gaseous communication with the interior air-contacting surfaces.

    PNG
    media_image1.png
    460
    786
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 1 of Westenskow.
Regarding Claims 41 and 49, the modified system of Westenskow discloses the ventilator system wherein the sterile air-contacting component further comprises a vessel (See Sheridan: “wrapper or package”; col 3, ln 9-13) sealing the sterile air-contacting component (See Sheridan:).
 Regarding Claims 42 and 50, the modified system of Westenskow discloses the ventilator system wherein the sterile air-contacting component further comprises a closed-circuit rebreathing valve (See Westenskow: 42; Fig. 1) to partially restrict air from a patient.

Claim(s) 39, 40, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Westenskow in view of Inoue in view of Steridan as applied to claims 34 and 43, respectively, above, and further in view of Parthasarathy et al. (U.S. Pub. No. 2016/0213879; hereinafter: “Parthasarathy”).
Regarding Claims 39, 40, and 48, the modified system of Westenskow discloses the ventilator system, shown above.
The modified system of Westenskow does not specifically disclose the sterile air-contacting component as constructed from low-density polyethylene.
Parthasarathy teaches a breathing circuit comprising hoses and tubes constructed from low-density polyethylene (¶ 0037) for the purpose of utilizing an organic polymer that is biocompatible (¶ 0037). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified system of Westenskow to include the sterile air-contacting component as constructed from low-density polyethylene as taught by Parthasarathy for the purpose of utilizing an organic polymer that is biocompatible (See Parthasarathy: ¶ 0037).

Claims 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Westenskow (U.S. Patent No. 4,883,051) in view of Inoue (U.S. Patent No. 5,704,346) in view of Steridan (U.S. Patent No. 3,973,569) in view of Dwyer et al. (U.S. Pub. No. 2012/0266888; hereinafter: “Dwyer”).
Regarding Claim 51, Westenskow discloses a ventilator system comprising: a mechanical ventilator (14; Fig. 1); an air-contacting component (12; Fig. ) including: interior air-contacting surfaces (interiors of at least tubing 33; Fig. 1; col 5, ln 23-31); a bellows for communicating with mechanical ventilator (Fig. 1; col 5, ln 13-18; col 5, ln 23-61); at least one patient connecting tube (28, 30, 36, 38, 43, 46, 48; Fig. 1) in gaseous communication with the bellows (Fig. 1; col 5, ln 23-34); at least one valve (42, 50, 52; Fig. 1) on the at least one patient connecting tube (Fig. 1); and a gas inflow line (26; Fig. 1) in gaseous communication with the bellows (col 4, ln 57-63); an integrally formed sensor interface (60; Fig. 1; col 6, ln 61 to col 7, ln 3) with one or more sensor ports (A, Fig. A annotated above) in gaseous communication with the interior air-contacting surfaces; an integrally formed gas flow interface (28; Fig. 1) with one or more gas flow ports (30, 36, 38; Fig. 1) in gaseous communication with the interior air-contacting surfaces (col 4, ln 64 to col 5, ln 12); and a carbon dioxide scrubber (56; Fig. 1) in gaseous communication with the interior air-containing surfaces (Fig. 1; col 6, ln 49-60). 
Westenskow does not specifically disclose the ventilator system wherein the mechanical ventilator includes a piston chamber, wherein the bellows are for communicating with the piston chamber of the mechanical ventilator, and wherein the air-contacting component is sterile is comprised of a one-piece construction, sterile air-contacting component.
Inoue teaches a ventilator comprising a mechanical ventilator (4, 8, 9, 10A; Fig. 3) including a piston chamber (interior of 8; Fig. 3; col 3, ln 61 to col 4, ln 8; col 4, ln 52 to col 5, ln 45); a bellows (16; Fig. 3) are for communicating with the piston chamber of the mechanical ventilator (Fig. 3; col 5, ln 2-45) for the purpose of producing high frequency pressure vibrations without increasing the inner pressure in the patient's trachea (col 1, ln 11-15; col 5, ln 2-8) and avoiding noise generation and overheating the mechanical ventilator (col 5, ln 41-45).
Sheridan teaches enclosing in a wrapper or package a respiratory device (2; Fig. 1) used during surgery and sterilizing the device by exposure to ethylene oxide vapors, such that when the use of the device is required, the surgeon will remove the sterile device from the package (col 3, ln 9-13) for the purpose of utilizing a respiratory device that is sterile until removed from said wrapper or package and employed (col 3, ln 9-13). 
Dwyer teaches respirator device comprising an air-contacting component (“breathing circuit”; Abstract, ¶ 0029) comprising an automatic water removal device (100; Fig. 1C; ¶¶ 0029, 0037-0038) in gaseous communication with tubes connecting a ventilator and a patient (¶¶ 0029, 0037-0038) for the purpose of collecting and removing excessive condensation (¶¶ 0004, 0029). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify ventilator system of Westenskow to include the wherein the mechanical ventilator includes a piston chamber, wherein the bellows are for communicating with the piston chamber of the mechanical ventilator as taught by Inoue; include enclosing in the wrapper or package the air-contacting component used during surgery and sterilizing the air-contacting component by exposure to ethylene oxide vapors, such that when the use of the air-contacting component is required, the surgeon will remove the sterile the air-contacting component from the package, as taught by Sheridan; and include the water trap in gaseous communication with the at least one tube as taught by Dwyer for the purpose of producing high frequency pressure vibrations without increasing the inner pressure in the patient's trachea (See Inoue: col 1, ln 11-15; col 5, ln 2-8) and avoiding noise generation and overheating the mechanical ventilator (See Inoue: col 5, ln 41-45); utilizing the air-contacting component that is sterile until removed from said wrapper or package and employed (See Sheridan col 3, ln 9-13); and collecting and removing excessive condensation (See Dwyer: ¶¶ 0004, 0029).
The modified device of Westenskow discloses the claimed invention except for the sterile air-contacting component is comprised of a one-piece construction, sterile air-contacting component.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the sterile air-contacting component as being comprised of a one-piece construction, sterile air-contacting component such that the pieces of the sterile air-contacting component are integrated into one-piece, since it has been held that forming in one piece an article which has formerly been formed in multiple pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B)
Therefore, it would have been prima facie obvious to modify the modified device of Westenskow to obtain the invention as specified in claim 34 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired air communication and thus fails to patentably distinguish over the modified device of Westenskow.
Regarding Claim 52, the modified system of Westenskow discloses the ventilator system further comprising a sensor (See Westenskow: 64) sealing with the integrally formed sensor interface (See Westenskow: col 6, ln 61 to col 7, ln 3).
Regarding Claim 53, the modified system of Westenskow discloses the ventilator system further comprising a gas flow source (See Westenskow: 68; Fig. 1) sealing with the integrally formed gas flow interface(See Westenskow: col 7, ln 14-17).


Response to Arguments
Applicant’s arguments regarding the new limitations with respect to the mechanical ventilator including a piston chamber and the sterile one-piece air-contacting component as recited in new independent claims 34, 44, and 51 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. 103 rejection over Westenskow (U.S. Patent No. 4,883,051) in view of Inoue (U.S. Patent No. 5,704,346) in view of Steridan (U.S. Patent No. 3,973,569) of independent claims 34, and 43; and Westenskow (U.S. Patent No. 4,883,051) in view of Inoue (U.S. Patent No. 5,704,346) in view of Steridan (U.S. Patent No. 3,973,569) in view of Dwyer (U.S. Pub. No. 2012/0266888) of independent claim 51, shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Examiner, Art Unit 3785